Exhibit 10.3

Summary of the 2012 Alphatec Holdings, Inc. Bonus Plan

2012 Bonus Plan for Management Employees Located in the United States, other
than Dirk Kuyper and Steve Lubischer

With respect management employees located in the United States, other than Dirk
Kuyper and Steve Lubischer, the target cash bonuses for fiscal year 2012 were
determined according to a formula expressed as percentages of the respective
employee’s base salary, and is subject to adjustments based on the percentage to
which the targeted applicable performance criteria is achieved, which other than
with respect to Les Cross, our Chairman and Chief Executive Officer, is
predicated on the achievement of (i) certain free cash flow targets generated in
accordance with the Company’s 2012 operating plan that was approved by the
Company’s Board of Directors (80% of the total amount of the target bonus); and
(ii) each employee’s achievement of certain individual goals related to such
employee’s individual objectives for 2012 (80% of the total amount of the target
bonus). With respect to Mr. Cross, 100% of his target bonus is predicated on the
achievement of the free cash flow targets described above. The Compensation
Committee approved all financial criteria for the awarding of such cash bonuses
and the financial criteria was presented to each of the employees for his or her
confirmation of the achievability of such criteria. In the event the employees
exceed such target levels, they are entitled to receive cash bonuses based on
higher percentages of their respective base salaries. The table below sets forth
for each of the “Named Executive Officers” (as such term is defined in Item 402
of Regulation S-K) for the year ended December 31, 2011 (other than Dirk Kuyper,
Steve Lubischer and Mitsuo Asai) that is currently employed by us, and our
current Chief Financial Officer, the percentage of the base salary that such
executive is eligible to receive as a cash bonus under the 2012 Bonus Plan upon
the achievement of the target financial levels.

 

Name

   2012
Base Salary      2012 Target
Bonus
Percentage  

Les Cross

   $ 500,000         75 % 

Michael O’Neill

   $ 325,000         50 % 

Pat Ryan

   $ 350,000         50 % 

2012 Bonus Plan for Management Employees Located Outside of the United States,
including Mitsuo Asai

With respect to management employees located outside of the United States,
including Mitsuo Asai, the target cash bonuses for fiscal year 2012 were
determined according to a formula expressed as percentages of the respective
employee’s base salary, and is subject to adjustments based on the percentage to
which the targeted applicable performance criteria is achieved, which in 2012 is
predicated on the achievement of (i) revenue and operating income targets
generated in accordance with the Company’s 2012 operating plan that was approved
by the Company’s Board of Directors (40% of the total amount of the target
bonus); (ii) certain free cash flow targets generated in accordance with the
Company’s 2012 operating plan that was approved by the Company’s Board of
Directors (40% of the total amount of the target bonus); and (iii) certain
regional accounts receivable targets (20% of the total amount of the target
bonus). The Compensation Committee approved all financial criteria for the
awarding of such cash bonuses and the financial criteria was presented to each
of the employees for his or her confirmation of the achievability of such
criteria. In the event the employees exceed such target levels, they are
entitled to receive cash bonuses based on higher percentages of their respective
base salaries.

2012 Bonus Plan for Dirk Kuyper, President Global Commercial Operations

With respect to Mr. Kuyper, the amount, if any, of his cash bonus for fiscal
year 2012 shall be determined based upon the Company’s achievement of certain
global sales targets. Mr. Kuyper’s does not have a target bonus amount based on
a percentage of his base salary. The Compensation Committee approved all
financial criteria for the awarding of such cash bonus and the financial
criteria was presented to Mr. Kuyper for his confirmation of the achievability
of such criteria.



--------------------------------------------------------------------------------

2012 Bonus Plan for Stephen Lubischer, Vice President, Sales

With respect to Mr. Lubischer, the target cash bonus for fiscal year 2012 was
determined based upon the Company’s achievement of certain sales targets in the
U.S. Upon 100% achievement of all of such sales targets, Mr. Lubischer’s bonus
will equal approximately 85% of his base salary of $249,900. The Compensation
Committee approved all financial criteria for the awarding of such cash bonus
and the financial criteria was presented to Mr. Lubischer for his confirmation
of the achievability of such criteria. In the event that U.S. sales exceed
certain target levels, Mr. Lubischer is entitled to receive a cash bonus that is
higher than the percentage of his base salary set forth above.